DOYLE, Judge,
concurring.
As correctly stated by the majority, the only issue before the Workmen’s Compensation Appeal Board, and on appeal now, is the issue of the referee’s imposition of a 20% penalty under Section 435(d)© of the Workers’ Compensation Act (Act),1 which pertinently provides:
(d) The department ... shall have the power to impose penalties as provided herein for violations of the provisions of this act....
(i) Employers ... may be penalized a sum not exceeding ten per centum of the amount awarded and interest accrued and payable: Provided, however, That such penalty may be in*49creased to twenty per centum in cases of unreasonable or excessive delays. (Emphasis added.)
The referee assessed the 20% penalty on the basis that the employer violated the Act by refusing to pay for medical treatment after March of 1991 “despite being provided with complete documentation in support of same as well as medical testimony ... establishing that the treatment was, indeed, referable to the injury of October 27, 1987.”
In reversing the referee, the Board wrote that “it was erroneous [for the referee] to find that the Defendant was under the obligation to file a Petition for Review before it [could automatically stop paying] the outstanding medical bills in issue”; however, the referee never, in fact, made such a finding, nor came to such a conclusion. The Board’s statement, that filing such a petition is not required before an employer may stop paying medical costs which are in no way related to or caused by a claimant’s work-related injury, is, of course, a correct statement of the law, which, I note both parties agree with.2 However, as the referee never based his assessment of the 20% penalty on those grounds, the Board’s error must be reversed.
In their respective briefs, both parties further agree that whether there is an “obvious causal connection” between the medical treatment and the work-related injury is critical to a determination of the issue of the 20% penalty; however, in this case they disagree on whether there was indeed such an “obvious causal connection.” Claimant argues that there was because the first work-related accident in October 1987 was an injury to Claimant’s lower back (among other areas of his body) while the employer argues that the medical costs were caused by a third non-work related accident in January of 1989, and further relies upon the testimony of Claimant’s own treating physician, Dr. Joel Klein, who testified as such. This dispute, in my opinion, was, and should have been, settled by deference to Referee Troilo’s decision. In fact, either view could be supported by substantial evidence in the determination of whether the employer’s unilateral refusal to pay was “unreasonable” under Section 435(d)(i) of the Act.

. Act of June 2, 1915, P.L. 736, as amended, 77 P.S. § 991(d)(i).


. Counsel for both parties agree that where the employer’s challenge to the cost of the medical treatment is based upon the issue of causation, as . distinguished from the reasonableness or necessity of the medical care, "this Honorable Court has granted the employer the power to unilaterally cease paying the disputed medical bills pending a judicial determination on the issue of their relatedness. [Glinka v. Workmen’s Compensation Appeal Board (Sears, Roebuck and Company), 104 Pa.Commonwealth Ct. 175, 521 A.2d 503, petition for allowance of appeal denied, 516 Pa. 644, 533 A.2d 714 (1987); Buczynski v. Workmen’s Compensation Appeal Board (Richardson-Vicks, Inc.), 133 Pa.Commonwealth Ct. 532, 576 A.2d 421 (1990)].” Claimant’s brief at 8-9; Employer’s brief at 5. But see also Masko v. Workmen's Compensation Appeal Board (Civic Center Cleaning), 149 Pa.Commonwealth Ct. 558, 613 A.2d 648 (1992) (Doyle J. concurring and dissenting).